Citation Nr: 0427658	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition.

2.  Entitlement to service connection for a bowel 
condition/diverticulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had over twenty four years of active service when 
he retired in March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

During the course of the appeal, the Waco, Texas, RO assumed 
jurisdiction of the appeal.  Thus, they are listed on the 
title page of this decision.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the veteran's claim of service connection for 
a bilateral ankle disorder, the Board notes that he was seen 
with complaints of ankle pain on more than several occasions 
while in service.  The Board further observes that while the 
veteran was afforded a VA examination in February 2001, which 
revealed normal finding for his ankles, he testified at his 
April 2003 hearing that his ankles were causing him much pain 
and that they constantly bothered him.  He noted receiving 
treatment for both hand and ankle problems.  

Based upon the inservice findings of ankle problems and the 
testimony of the veteran at his recent hearing, the Board is 
of the opinion that he should be afforded another VA 
examination.

With regard to the claim of service connection for a bowel 
condition/diverticulitis, the Board notes that the veteran is 
currently service-connected for gastroesophageal reflux 
disorder.  The Board further observes that the veteran was 
diagnosed with diverticulitis in June 1990, while in service.  
The veteran, at his April 2003 haring, testified that he was 
having bleeding from his rectum.  The Board notes that 
service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board is of the opinion that the veteran should be 
afforded an additional examination to determine the nature 
and etiology of any current diverticulitis/bowel condition.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for ankle or bowel/diverticulitis 
problems.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current ankle 
disorder.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.  
The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that any current ankle 
disorder is related to the veteran's 
period of service.  Complete detailed 
rationale is requested for each opinion 
that is rendered. 

4.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
current diverticulitis/bowel disorder, if 
any.  All necessary special studies 
should be performed and all pertinent 
clinical findings reported in detail.  
The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer the 
following opinions:  Is it at least as 
likely as not that any current 
diverticulitis/bowel disorder, if found, 
is related to his period of active 
service?  Is it at least as likely as not 
that the veteran's service-connected GERD 
caused or has aggravated any current 
diverticulitis/bowel disorder?  In the 
event that the examiner finds that the 
GERD did not cause but has aggravated the 
veteran's diverticulitis/bowel disorder, 
then the examiner should address each of 
the following medical issues: (1) The 
baseline manifestations which are due to 
the effects of the non-service connected 
diverticulitis/bowel disorder (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to the service-connected GERD, based on 
medical considerations, and (3) The 
medical considerations supporting an 
opinion that increased manifestations of 
diverticulitis/bowel disorder are 
proximately due to the service-connected 
GERD.  The examiner is to set forth all 
findings and conclusions in a clear, 
comprehensive and legible manner.

5.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



